



COURT OF APPEAL FOR ONTARIO

CITATION: NAN Corporate Services (Nishnawbe Aski Nation) v.
    Kocsis, 2016 ONCA 382

DATE: 20160519

DOCKET: C61275

Laskin, Gillese and Roberts JJ.A.

BETWEEN

NAN Corporate Services c.o.b. as Nishnawbe Aski
    Nation

Plaintiff (Respondent)

and

Ron Kocsis, Isobel Clathworthy, Judy Mayhew,
    Margie Goulet, Rheal Twance, Robert Taylor, Beatrice Summer, Chelsy McGowan,
    Eva Wesley and Sarah Beckman

Defendants (Appellants)

Ron Kocsis acting in person and on behalf of the
    appellants Isobel Clathworthy, Judy Mayhew, Margie Goulet and Robert Taylor

Asha James, for the respondent

Heard: May 18, 2016

On appeal from the judgment of Justice Helen M. Pierce of
    the Superior Court of Justice, dated October 1, 2015

APPEAL BOOK ENDORSEMENT

[1]

The October 1 order of Justice Pierce sought to be appealed is an
    interlocutory order. Under the
Courts of Justice Act
, our court has no
    jurisdiction to hear the appeal. The appeal is therefore quashed for lack of
    jurisdiction. In the circumstances there shall be no order for costs.


